PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Raichelgauz et al.
Application No. 16/831,823
Filed: 27 Mar 2020
For CONFIGURING SPANNING ELEMENTS OF A SIGNATURE GENERATOR
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of two provisional applications, filed on February 2, 2022.

The petition pursuant to 37 C.F.R. § 1.78(c) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

37 C.F.R. § 1.78(c)(2) requires the submission of the petition fee as set forth in 37 C.F.R. § 1.17(m), which is currently set at $1050 at the small entity rate.  Office records reflect that no fee has been received.  The undersigned has located an 

If the benefit claim is desired, Petitioner should submit the petition fee and a corrected/updated ADS which contains the correct filing dates for the provisional applications for which benefit is sought.

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply